Citation Nr: 1603864	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to December 22, 2005 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel





INTRODUCTION

The Veteran had active service from August 1962 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The procedural background of this case is complex.  The Veteran filed her initial claim of entitlement to service connection for PTSD on December 22, 2005.  In January 2007, the RO denied her claim.  In November 2009, the Board also denied her claim.  The Veteran appealed the Board's November 2009 decision to the U. S. Court of Appeals for Veterans Claims (Court), and in a June 2010 Order, the Court vacated the November 2009 Board decision and remanded the case for development consistent with a June 2010 Joint Motion for Remand (Joint Motion).  The Board then remanded this case in October 2010 and May 2011.  

In a December 2011 rating decision, the RO granted service connection for PTSD and assigned an effective date of December 22, 2005, the date she filed her initial claim.  The Veteran challenged the effective date and perfected her appeal of that issue to the Board.  

In February 2015, the Board denied an effective date earlier than December 22, 2005 for the grant of service connection for PTSD, and remanded the issues of entitlement for service connection for ischemic heart disease and type II diabetes mellitus to the Agency of Original Jurisdiction (AOJ) for additional development.  

The Veteran appealed the February 2015 Board decision to the Court, and in an August 2015 Order, the Court granted the parties' Joint Motion, vacated the Board's February 2015 denial of the effective date claim, and remanded the matter to the Board for development consistent with the Joint Motion. 

Relevant to the issues of entitlement to service connection for ischemic heart disease and type II diabetes mellitus which were remanded in the February 2015 decision, the development ordered has not yet been completed and they have not been recertified to the Board.  Therefore, those issues are not properly before the Board at this time.


FINDINGS OF FACT

1. VA received the Veteran's original claim of entitlement to service connection for "psychiatric problems" on November 2, 1988.  

2. In an unappealed September 1989 rating decision, the RO denied service connection for an acquired psychiatric disorder.  

3. VA received the Veteran's claim of entitlement to service connection for depression on August 17, 1990.

4. In an unappealed November 1990 rating decision, the RO denied entitlement to service connection for a nervous condition.  

5. VA received the Veteran's initial claim of entitlement to service connection for PTSD on December 22, 2005.  

6. The Veteran first asserted her personal assault stressor in February 2006.  

7. The Veteran's service personnel records were received by VA in March 2006. 

8. The RO granted service connection for PTSD effective December 22, 2005, the date of her initial claim for service connection for PTSD.  

9. The Veteran's earliest claim of entitlement to service connection for PTSD was received on December 22, 2005.  

10. The service personnel records that were not of record at the time of the September 1989 and November 1990 rating decisions did not lead to the eventual grant of service connection for PTSD in December 2011.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 22, 2005 for the grant of service connection for PTSD have not been met. 38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2015); 3.156(c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Once a Notice of Disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has not alleged that notice in this case was inadequate.  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, service personnel records, lay statements, and indicated private medical records have been obtained.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.  

II. Entitlement to an Effective Date Prior to December 22, 2005 for the Grant of Service Connection for PTSD

The Veteran asserts that she is entitled to an earlier effective date for the grant of service connection under the provisions of 38 C.F.R. § 3.156(c).  She asserts that if her service personnel records, which were first received by VA in March 2006, had been of record at the time of the September 1989 denial of her claim of entitlement to service connection for an acquired psychiatric disorder, they would have resulted in a grant of service connection for "psychiatric problems."  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

Effective July 13, 2010, 38 C.F.R § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment is not applicable in this case, as the amendment does not extend the relaxed evidentiary burden to military sexual trauma, which is the Veteran's stressor in this case.  75 Fed. Reg. 39,843, 39,845 (July 13, 2010).  

However, there are special considerations regarding claims of PTSD due to personal assault.  38 Patton v. West, 12 Vet. App. 272 (1999).  PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2015).

The VA Adjudication Procedures Manual also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, IV.ii.1.D.5.n.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2015).

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(ii) (2015).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id. 

As noted above, the Veteran asserts that she is entitled to an earlier effective date based upon 38 C.F.R. § 3.156(c).  During the pendency of her appeal, 38 C.F.R. § 3.156(c) was amended.  At the time she filed her claim, 38 C.F.R. § 3.156(c) provided:

Where new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have not been located and forwarded to the Department of Veterans Affairs...Where such records support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  

In June 2005, the Secretary proposed to amend 38 C.F.R. § 3.156(c) to clarify the rules regarding reconsideration of decisions on the basis of newly discovered service department records.  In the proposed rating changes, VA discussed the pre-amendment version of 38 C.F.R. § 3.156(c) and a related effective date provision, 38 C.F.R. § 3.400(q)(2).  VA stated that when VA receives service department records which were unavailable at the time of the prior decision, VA may reconsider it, and the effective date assigned may related back to the date of the original claim, or the date entitlement arose, whichever is later.  See 70 Fed. Reg. 35,388 (June 20, 2005).  

VA amended 38 C.F.R. § 3.156(c) by adding section (c)(1), which provides:

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records which existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  

VA specifically limited 38 C.F.R. § 3.156(c)(1) by adding section (c)(2), which provides:

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department...[.]  

In the proposed rule, VA explained that section (c)(2) allowed VA to reconsider a decision and retroactively evaluate disabilities in a fair manner, on the basis that a claimant should not be penalized by an administrative deficiency of the government, but limited by the extent to which the claimant had cooperated with VA's efforts to obtain records.  See 70 Fed. Reg. at 35,388.  

The clarifying statements in the proposed rule amending 38 C.F.R. § 3.156(c) govern the interpretation of the pre-amendment 38 C.F.R. § 3.156(c).  See Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).  Either under the pre-amended or amended regulation, a claimant whose claim was reconsidered based on newly discovered service department records could be entitled to an effective date as early as the date of the original claim.  Id.  

The amendments to 38 C.F.R. § 3.156(c) became effective October 6, 2006, after the Veteran's claim which resulted in the grant of service connection for PTSD was received.  Prior to the October 6, 2006 effective date of the amended regulation, there was no limitation on VA's ability to reconsider previously decided claims in light of the submission of new and material service department records.  See Cline v. Shinseki, 26 Vet. App. 18, 23 (2012).  The addition of section (c)(2) was not intended as a clarification of any past practice of VA in limiting reconsideration of claims based on a claimant's lack of cooperation.  Id. at 25.  The amendments were not expressly made retroactive.  Id. at 26. 

In this case, the pre-amendment version of 38 C.F.R. § 3.156(c), which is not impacted by any limitations on its application, is more favorable to the Veteran.  Therefore, the pre-amendment version will be employed by the Board.  However, even when considering her claim under the pre-amendment regulation, when combined with 38 C.F.R. § 3.400(g), which governs the assignment of effective dates, because her entitlement was not established because of the receipt of additional service department records, there is no basis to reconsider her claim.  

In this case, the Veteran's service personnel records were received in March 2006, after her claims had been denied in September 1989 and November 1990.  However, these records do not establish the presence of personal assault as a stressor for the Veteran's PTSD.  The service personnel records show that she attended Women's Army Corps basic training from August 1962 to November 1962, after which she was transferred to Fort Gordon, Georgia, for additional training in her military occupational specialty.  She was then stationed at Fort Hood, Texas in February 1963.  Her service personnel records show that she was investigated for homosexual activities while stationed at Fort Hood.  She was subsequently discharged in June 1963 under Army Regulation 635-209.  

The service personnel records do not show any problems during the Veteran's period of basic training.  Her conduct and efficiency ratings while at Fort Hood were "unsatisfactory," based upon her consistent pattern of poor behavior at that station, which resulted in multiple disciplinary actions.  In April 1963 she received two Article 15s.  The Veteran's commanding officer submitted Court Martial charges twice as a result of her behavior.  Specifically, on April 20, 1963, she "engaged in fisticuffs" with another service member and on April 24, 1963 because, "[h]aving received permission from her duty station to leave her place of duty to go to the hospital, she wrongfully proceeded" to a different location.  

The Veteran's service personnel records do not indicate that her unsoldierly conduct was a reaction to a personal assault.  Nor did the service personnel records show that she alleged that her victimization was the cause.  The service personnel records do not show that she reported her assault or that it was otherwise reduced to writing.  The service personnel records do not contain contemporaneous lay statements or third party records through which her assertion could be verified.  They also do not contain other types of records such as police reports or medical records of the assault.  At her February 2011 Board hearing that was conducted in conjunction with her claim for service connection for PTSD, the Veteran testified that she was granted permission to leave her duty station but was taken to "Turkey Run Road" by men who then assaulted her.  The service personnel records confirm that the Veteran was cleared to leave her duty station to go to a hospital, but instead went to Turkey Run Road.  However, they do not elaborate on who accompanied her or what occurred while she was at that location.  Therefore, the service personnel records do not verify that the assault happened.  

The Board finds that the service personnel records, which were received by VA in March 2006, do not show that the Veteran was assaulted.  

When she filed her initial claim of entitlement to service connection for "psychiatric problems" in November 1988, she did not assert that she was assaulted in service.  She did not make this assertion in her August 1990 claim or in her December 2005 claim.  She did not mention in-service assault until February 2006, in support of her December 2005 claim.  

The award of service connection for PTSD in December 2011 was not based upon the service personnel records.  Instead, it was based upon the October 2010 positive opinion from Dr. J. M., a private psychologist.  Dr. J. M. stated that he reviewed the Veteran's claims file, which by this point in time contained her service personnel records.  Dr. J. M.'s October 2010 report does not show that he based his positive opinion on the service personnel records.  Initially, Dr. J. M. notes that he reviewed the Veteran's "2100 page claims file."  

In his assessment of PTSD, he noted that the Veteran's stressor was in-service personal assault, satisfying Criterion A for a diagnosis of PTSD under the DSM-IV.  However, in support of his conclusion, he specifically cited to the transcript of the Veteran's February 2009 Board hearing.  Dr. J. M. noted that the assault invoked a response of intense fear, helplessness, or horror.  In support of his conclusion, he specifically cited to the transcript of the Veteran's June 2007 Decision Review Officer (DRO) hearing, which was conducted in conjunction with her service connection claim.  

With regard to Criterion B for a diagnosis of PTSD under the DSM-IV, Dr. J.M. stated that the Veteran persistently reexperienced her stressor.  In support of this statement, he cited to the October 2010 Diagnostic Interview he held with the Veteran and her sister.  With regard to Criterion C, he stated that she avoided stimuli associated with her trauma and cited to the transcript of the Veteran's February 2009 Board hearing and his October 2010 Diagnostic Interview as support for his conclusion.  With regard to Criterion D, Dr. J. M. stated that the Veteran had persistent symptoms of arousal and cited to his October 2010 Diagnostic Interview.  With regard to Criterion E, he found that the duration of symptoms was more than one month, and stated that the Veteran reported the symptoms nearly 50 years after she was discharged from service.  This statement could not be based upon the service personnel records, as they were generated during her period of service in 1962 and 1963, and could not reflect that the Veteran reported symptoms 50 years later.  With regard to Criterion F, he found that her symptoms caused clinically significant distress or impairment and cited to a VA treatment record from March 1998, a June 2007 statement from the Veteran's sister, and his October 2010 Diagnostic Interview.  

Dr. J. M. also noted that upon separation from service, the Veteran reported frequent trouble sleeping, nightmares, depression or excessive worry, nervous trouble and anxiety symptoms.  In support of this, he cited to a May 1963 report of medical history for discharge.  This document is located in the Veteran's service treatment records, which were of record at the time of the 1989 and 1990 denials.  

Dr. J. M. diagnosed PTSD due to trauma in service, and cited to the Veteran's sister's June 2007 statement.  He stated that there was a "well-documented" incident where the Veteran was kissed by another female.  The service personnel records document this incident as well as the subsequent Criminal Investigation Command (CID) investigation.  However, Dr. J. M. stated that the repeated assaults by male service members following this incident were her stressors, and not the incident involving a female.  The Veteran asserts that the assaults took place during the CID investigation.  Although the service personnel records document the incident where a female soldier kissed her and the reports of the CID investigation, as discussed above, they do not show that the subsequent assaults by males occurred during the CID investigation.  In support of his conclusion, he stated that he found the Veteran's statements to be "...particularly persuasive..." and that she understood the motivation of the men who assaulted her.  It is clear that Dr. J. M.'s positive opinion was based upon the evidence to which he specifically cited, as well as the Veteran's statements, which he found to be credible and persuasive.  He does not specifically mention any of the documents in the service personal records, nor does he cite to them generally.  

"Section 3.156(c) only applies 'when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision.'  New and Material Evidence, 70 Fed. Reg. at 35,388 (emphasis added)."  Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014).  

In this case, the service personnel records alone were not the basis for the December 2011 grant.  Additionally, the evidence does not show that Dr. J. M.'s review of them was the reason for his October 2010 positive opinion.  As noted above, he cited to specific pieces of evidence from the Veteran's claims file and his Diagnostic Interview with the Veteran and her sister as the bases for his conclusions and opinions.  He did not mention the service personnel records in his citations or generally.  The service personnel records did not lead VA to award a benefit that was not previously granted.  

The RO selected the effective date of December 22, 2005, the date of receipt of her claim.  This does not impact that "entitlement" to the benefit arose no earlier than June 2006, the date of her initial diagnosis of PTSD.  This date is later than the date assigned by the RO.  

In conclusion, the service personnel records, which were received in March 2006, did not lead to the grant of service connection for PTSD, either directly or by Dr. J. M.'s consideration of them in his October 2010 opinion.  An effective date earlier than December 22, 2005 for the grant of service connection for PTSD is not warranted.  


ORDER

Entitlement to an effective date earlier than December 22, 2005, for the grant of service connection for PTSD is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


